ITEMID: 001-85567
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF TIKHOV AND OTHERS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicants live in various towns of Leningrad and Pskov Regions of Russia.
5. The applicants, all former or active military servicepersons, were entitled to certain service-related benefits, to be paid by the Ministry of Defence of the Russian Federation. In 2002 they sued the military authorities claiming the arrears related to those benefits.
6. On the dates set out in appendixes nos. 2, 3 and 4 the domestic courts granted the applicants' claims and ordered the military authorities to pay them the respective amounts. Some of the awards were denominated in Russian roubles (RUB), whereas others were denominated in United States dollars (USD).
7. On various dates the courts issued writs of execution. The applicants forwarded them with accompanying documents to the treasury office. However, the writs were returned to the applicants unexecuted. The treasury office explained to some of the applicants that the Ministry of Defence (the debtor) had no funds available. The applicants then addressed the writs of execution to the Ministry of Finance. However, the judgments remained unexecuted.
8. In March-April 2003 some of the applicants wrote letters to the Ministry of Finance and other State bodies seeking the enforcement of the judgments. The Ministry of Finance replied that they had no power to execute the judgments and transfer the money from the accounts of the Ministry of Defence without the consent of the latter. The Ministry of Defence informed the applicants that the judgments could not be executed since no funds had been allocated for that purpose.
9. On the dates set out in appendix no. 2 the applicants listed therein received the amounts due pursuant to the execution writs. They submitted copies of banking receipts as evidence in that respect.
10. The applicants listed in appendix no. 3 were awarded various sums of money denominated in USD, to be converted into RUB at a rate applicable on the date of the judgment. However, the payments were made to them at a rate applicable on the date of the execution, which was lower. As a result, they received lesser amounts in RUB than they had expected. The applicants claimed that the judgments in their favour were thus not executed in full. They submitted copies of banking receipts and information on the official exchange rates (those of the Central Bank) on the relevant dates.
11. Mr Sedykh, Mr Kositsyn and Mr Oleg Zakirov were also awarded various amounts denominated in USD (see appendix no. 4). Mr Sedykh was awarded a sum in USD at a rate applicable on the date of execution. The judgments in favour of Mr Kositsyn and Mr Oleg Zakirov did not indicate the exchange rate applicable for the payment. The applicants claimed that the judgments in their favour were not executed in full referring to the same arguments as the applicants listed in appendix no. 3 (see paragraph 10 above). According to the Government the judgments in favour of the applicants listed in appendix no. 3 and in favour of Mr Sedykh, Mr Kositsyn and Mr Oleg Zakirov were fully executed.
12. On 21 January 2003 the lawyer of the above two applicants addressed the writs of execution to the Ministry of Finance. According to the official stamp of the Ministry, they were received on the same day.
13. On 27 August 2003 the Ministry of Finance returned the documents along with the writ of execution to Mr Nikolaychuk on the ground that his lawyer had not submitted all the necessary supporting documents. According to the applicants all the necessary documents were submitted. In October 2003 the applicants' lawyer re-submitted the documents of Mr Nikolaychuk to the Ministry of Finance.
14. According to Ms Bobrova, her documents were apparently returned to her address indicated on the writ of execution. Since Ms Bobrova did not live at that address at the time, the post office sent the documents back to the Ministry of Finance. According to the Government, the Ministry of Finance have never received Ms Bobrova's documents.
15. The judgments in favour of Mr Nikolaychuk and Ms Bobrova (see appendix no. 4) are not executed to date.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
